Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 4/18/19.  Since the initial filing, no claims have been amended, added, or canceled.  Thus, claims 1-17 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Reference characters “10” (Fig. 2) and “200” (Figs. 3, Fig. 9H, Fig. 9I)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 7, the limitation “when it makes contact with other object” (ln. 2) is unclear as to whether the limitation is referring to a previously recited “object” or introducing a new, generic object.
	Regarding claim 16, the limitation “wherein surface characteristic of the internal contour” (ln. 1) is unclear as to whether the claim is reciting one surface characteristic, or all surface characteristics.  For the purposes of examination, the limitation will be interpreted as --wherein a surface characteristic of the internal contour is different than that of the external contour--.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3-5, 10, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehringer Ingelheim (CN 1921949A, hereafter referred to as “Boehringer.”  See attached machine translation of the reference).
Regarding claim 1, Boehringer discloses an assembly method of an apparatus suitable for pressurized liquid transfusion (Fig. 6 depicts an assembled apparatus, whereby this apparatus must be assembled by performing method steps), comprising: preparing an elastomeric ring having a first end and an opposite second end (Fig. 6, elastic molding 4 is prepared; Pg. 2, paragraph 9 discloses preparing the elastic molding 4 as a die-cast part made of natural or synthetic rubbers), between which is a through hole having an internal contour (Fig. 1b, elastic molding 4 has a through hole having an inclined surface 8 (i.e. a “contour”)), wherein the elastomeric ring further includes an outer contour (Fig. 1b, elastic molding 4 is cylindrical, whereby the outer perimeter of the elastic molding 4 has a curved surface (i.e. a “contour”)); tensioning the elastomeric ring to allow a nozzle to be inserted from the first end into the through hole (Page 3, paragraph 4, states that a jet member 5 is inserted into the elastic molding 4, whereby some degree of tensioning of the elastomeric molding 4 must be performed to allow the jet member 5 to remain fixed to the elastomeric molding 4 upon assembly of the two components.  If there was no tension in the elastic molding 4 upon assembly, 
Regarding claim 3, Boehringer discloses applying force to insert the nozzle into the elastomeric ring such that the elastomeric ring is stretched after the nozzle is inserted (Page 3, paragraph 4, states that a jet member 5 is inserted into the elastic molding 4, whereby some degree of force application to stretch the elastic molding 4 must be performed to allow the jet member 5 to remain fixed to the elastomeric molding 4 upon assembly of the two components.  If there was no stretching of the elastic 
Regarding claim 4, Boehringer discloses applying force to compress the elastomeric ring of the nozzle assembly such that the nozzle assembly is adapted to fit into the internal volume of the receptacle (Page 3, paragraph 4, states that the elastic molded part 4 may be inserted into the groove of the clamp 1 by means of a compression fit).
Regarding claim 5, Boehringer discloses adjusting a dimension of the elastomeric ring of the nozzle assembly for being adapted into the internal volume of the receptacle, wherein a diameter of the elastomeric ring of the nozzle assembly inserted into the receptacle is less than that of the elastomeric ring before the reception of the nozzle assembly by the receptacle and less than that of the elastomeric ring after the nozzle assembly is removed from the receptacle (Page 3, paragraph 4, states that the elastic molding 4 may be inserted into the groove of the clamp 1 by means of a compression fit, whereby the elastic molding 4 has its width adjusted by compression).
Regarding claim 10, Boehringer discloses a surface of the internal contour of the elastomeric ring as uniformly smooth in a micrometer scale (Page 2, paragraph 9, discloses that the elastic molding 4 is made as a die-cast part, whereby such a process would create smooth surfaces all around the part).
	Regarding claim 16, Boehringer discloses a surface characteristic of the internal contour as different than that of the external contour (Fig. 1b, elastic molding 4 has an internal contour that has a different shaped (including the included surface 8) than the outer cylindrical contour).
.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boehringer.
	Regarding claim 2, Boehringer does not disclose inserting the nozzle from the first end into the through hole to the extent that the nozzle extends out of the second end of the elastomeric ring; and pushing the nozzle back into the through hole until the nozzle is aligned with the second end so as to create the nozzle assembly.
	However, such a maneuver when inserting the nozzle into the elastomeric ring is considered obvious to try. See MPEP 2143(E). There are a finite number of ways to insert a nozzle component into an elastomeric ring to arrive at a final assembly in which the nozzle is aligned with the second end of the elastomeric ring.  The method could comprise either: (1) Inserting the nozzle to exactly be aligned with the second end of the elastomeric ring initially, or (2) Inserting the nozzle past the second end of the elastomeric ring and then pushing the nozzle back into the through hole to arrive at the nozzle being aligned with the second end of the elastomeric ring.  Either of these two assembly options would have a reasonable expectation of success in forming a nozzle .
12.	Claims 6-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer, as applied to claim 1, and further in view of Bierman et al (2010/0022962).
	Regarding claim 6, Boehringer does not disclose processing the elastomeric ring to change its physical or chemical property.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses surface treatment to increase the “grip” of the groove walls.  One such example is scoring the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have physical surface treatment (e.g. scoring) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.
	Regarding claim 7, Boehringer does not disclose processing the elastomeric ring to increase friction when it makes contact with other object.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties in order to increase the friction between 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have physical surface treatment (e.g. scoring) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.
	Regarding claim 11, Boehringer does not disclose wetting sections of the elastomeric ring to be in contact with the nozzle such that an interface layer containing a wetting material is formed between the elastomeric ring and the nozzle.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated with wetting sections in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying adhesive treating to the surface, which is considered a type of “wetting”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have wetting (e.g. adhesive treatment) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.



	Regarding claim 12, the modified device of Boehringer has applying force to the elastomeric ring at a first direction perpendicular to a second direction from the first end to the second end of the elastomeric ring to create a vacuum seal (Page 3, paragraph 4, states that the elastic molding 4 may be inserted into the groove of the clamp 1 by means of a compression fit, whereby the elastic molding 4 has its width adjusted by applying a force to the elastic molding 4 in a direction that is perpendicular to the axis running from the first end to the second end of the elastic molding 4).
	Regarding claim 13, Boehringer does not have applying an adherence-enhancing layer between the elastomeric ring and the nozzle such that at least 11 newton of force is needed to remove the nozzle from the elastomeric ring, wherein the elastomeric ring and the nozzle are free from breakage post removal.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated with an adhesion layer in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying adhesive treating to the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have an adherence-enhancing layer as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.

	Regarding claim 14, Boehringer does not have adjusting a smoothness of the internal contour of the elastomeric ring such that a static friction between the elastomeric ring and the nozzle is at least 4 newton.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its smoothness in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses surface treatment to increase the “grip” of the groove walls.  One such example is scoring the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer by altering its smoothness (e.g. scoring) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.

	

	Regarding claim 15, Boehringer does not disclose treating the elastomeric ring with plasma so as to change a surface characteristic thereof.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying a corona treatment, which would be treating the groove with plasma).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have physical surface treatment with plasma (e.g. corona treating) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.
13.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer, as applied to claim 1, and further in view of Vernon et al (2003/0148030).
Regarding claim 8-9, Boehringer does not disclose processing the elastomeric ring sections that are in contact with the nozzle, or applying a hydrophobic material to the sections of the elastomeric ring that are in contact with the nozzle; and creating a vacuum seal between the elastomeric ring and the nozzle.
	However, Vernon teaches barrier coating for elastomeric materials including inhaler valve seals (see [0064]), wherein the elastomeric materials are treated with a hydrophobic material and formed into a vacuum seal ([0064] discloses that the coating composition can be applied to vacuum seals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric ring of Boehringer to be coated with a hydrophobic coating to for a vacuum seal with the nozzle as taught by Vernon in order to provide further protection against leaks (e.g. a hydrophobic material would repel certain types of liquid medication that would have otherwise had the potential to leak between the elastomeric ring and the nozzle).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hausmann et al (2013/0199521), Dunne (2017/0203056), and Anderson et al (2015/0045747) disclose elastomeric seals for nebulizers.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785